Citation Nr: 1616678	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  10-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a left ear hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served in the United States Army National Guard from October 1979 to April 1980.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In December 2012, during the course of the appeal, the Veteran raised contentions to the effect that service connection was warranted for a right ear hearing loss disability.  That claim has not been certified to the Board on appeal nor has it otherwise been developed for appellate review.  Therefore, the Board has no jurisdiction over that claim.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.101 (2015).  It is referred to the Agency of Original Jurisdiction for appropriate action.


REMAND

In February 2010, the Veteran requested a hearing at the RO before a Veterans Law Judge from the Board.  To date, that hearing has not been scheduled.  The representative submitted an April 2016 Motion for a Travel Board Hearing and specifically stated that the Veteran wanted a hearing at a VA field facility, as requested in the substantive appeal.  Therefore, the case must be remanded to schedule the Veteran for that hearing, as requested.  38 C.F.R. § 20.700 (2015).

Accordingly, the case is remanded for the following action:

Schedule the Veteran for a hearing at the nearest RO that conducts hearings before a Veterans Law Judge from the Board.  Notify the Veteran and representative of the date, time, and location of the hearing.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

